Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 2/8/2022.
Claim 4 has been deleted, claim 10 has been added. Claims 1-3 and 5-10 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. (2013/0046668) in view of Bain (WO 2018/48732 A2 hereinafter Bain).
With respect to claims 1,  and 5, Al Faruque teaches computer implemented method for evaluating a microgrid for coupling to a smart grid (see Abstract and Figures 1-4).

Selecting or deselecting, by way of the server, one or more of the plurality of microgrid technologies to be added to a permutation of the microgrid; (i.e.aggregator-based microgrid arrangement 10 formed in accordance with the present invention. Arrangement 10 includes a microgrid 12, where a pair of residential prosumers 1-P1 and 1-P2 are shown as coupled to microgrid 12. In one embodiment, aggregator 12 may install stand-alone renewable sources at the microgrid level, allowing for the generation of a larger supply of electricity for storage and sale to the utility)(Figure 3 and paragraph 0031);
Providing, by way of the server, a behavioral response module to define behavioral response data for each permutation resulting from each selection or deselection (i.e. Modifying this scenario to include the ability of the aggregator to participate in a DR program, defining k'' as that fraction of produced renewable energy that is supplied to the prosumer from the microgrid's storage facility and defining EDR as that fraction of generated renewable energy, based on flexible electricity  consumption)(paragraphs 0012, 0015 and  0060);  
	Providing, by way of the server, an analytics module receiving the behavioral response data from the behavioral response module and the energy data from the smart grid, performing real-time analytics using the behavioral response data and 
	With respect to the newly amended limitations. Faruque is directed to an aggregator model that deals with energy sales between a smart grid and a plurality of energy users, and so Faruque does not facility an individual prosumer selecting among a suite of prospective technology interactions or user behavior prior to installation of the analyzsed technology. Nevertheless, Bain teaches on  paragraph 0159, “ the patterns of user behavior include patterns of consumption based on a time of day. In embodiments, the patterns of user behavior include patterns of consumption based on a day of a week. In embodiments, the patterns of user behavior include patterns of consumption based on a season”, and on Figure 32 and corresponding text on paragraph 0483 “ Fig 32 depicts the user interface (UI) 1970 with the visual elements 3202 for a utility marketplace platform 100 in which a consumer 132 can indicate a preference for an amount and type of energy for a time interval. The user interface includes select view 3210 and show view 3212. The select view 3210 include a drop-down menu item for energy source 3220, a drop-down menu item for specified duration 3222, and drop-down menu item for specified 3224. The drop-down menu item for energy source 3220 may allow the consumer to select the different energy sources on the the consumer 132 may select a solar energy source from item 3220 and may be presented with information related to capacity, demand, availability, and price for solar energy on the utility marketplace 100. The consumer may then select a duration in item 3222 for which an individual or an entity would like to utilize solar energy source. This information may, in turn, be input to demand management engine 110. Alternatively, the consumer instead of specifying the energy source in item 3220, may select a price range in item 3210 and may be presented with one or more recommendations about energy sources to be used based on various factors like price preference and time of the day”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have modified the systems and methods of Faruque to include individual prosumer selecting among a suite of prospective technology interactions or user behavior prior to installation, in order to “facilitating consumer selection of at least one of an energy source for an energy-type being captured by an energy usage meter associated with the consumer and energy demand for at least one device consuming the energy-type being captured by the energy usage meter” (Bain on paragraph 0116)”.  

	With respect to claim 2, Al Faruque teaches the usage data comprises at least one battery capacity (see Figure 1 and paragraph 0032 for  battery 14 can provide temporary electricity for a critical residential load). 

	With respect to claim 3, Al Faruque further teaches the usage data comprises at least one efficiency rating (I.e. By pooling the kWh of electricity produced by renewable generation sources at the individual prosumers, the aggregator is able to negotiate preferred rates with the utility company (or companies) and also participate in DR programs, providing additional financial benefits to the prosumer)(paragraph 0064).
	
	With respect to claims 6-7, Al Faruque teaches the behavioral data comprises at least one energy sales option response wherein the energy balance is a function of a load balance (i.e.   From the aggregator point of view, the price of electricity that the aggregator sells to the utility during peak load time must be higher than the normal flat price that the utility pays to the aggregator)(paragraph 0049).

	Claims 7-10 further recite the energy balance is a function of amount and interest rate for said loan amount. Al Faruquie teaches energy balance (microgrid-based energy storage capability and different tariff rates are typically set for different renewable energy technologies, depending on the cost of resource development in each case)(paragraph 0026).  Al Faruquie is silent as to the energy balance is a function of amount and interest rate for said loan amount.  Official Notice is taken that it is old and well known for the interest rate to be based on the loan amount.  For Example, jumbo mortgage is a mortgage loan that may have high credit quality, but is in an amount above conventional conforming loan limits. Traditionally, the interest rates on jumbo mortgages are higher than for conforming mortgage. It would have been obvious 
References cited but not applied are:
	WO 2017/2044978 A1 teaches the energy management system 140 in conjunction with the value-added application program, such as the Internet or smart grid, the energy management system 140 reads the current value sent by the current sensor.

	IP.COM article by B. Prabadevi  titled “Deep learning for Intelligent Demand Response and Smart Grids” teaches smart grids and demand response from various sources such as power generation transmission and distribution.  

	JP 2003299248 A teaches optimum power supply by selecting the power supplier most suitable for the power consumer.

Response to Arguments
The 101 rejections have been withdrawn.  The claims further recite the additional elements of “a smart grid electronically coupled to the one or more smart meters connected to a server” and integrate the exception into a practical application.   
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of contact
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688